       Case 1:19-cr-00103-JLS-HKS Document 8 Filed 05/15/19 Page 1 of 9




   IN THE DISTRICT COURT OF THE UNITED STATES

                   for the Western District of New York
                                 ____________________


                                                       MAY 2019 GRAND JURY
                                                       (Impaneled May 3, 2019)

THE UNITED STATES OF AMERICA

     -vs-                                              INDICTMENT

SHANE GUAY                                             Violations:
                                                       Title 18, United States Code,
                                                       Sections 2251(a), 2252A(a)(2)(A),
                                                       2252A(a)(5)(B), and 2422(b)
                                                       (12 Counts and Forfeiture Allegation)


                                        COUNT 1

                           (Production of Child Pornography)

                             The Grand Jury Charges That:

       On or about November 6, 2016, in the Western District of New York, and elsewhere,

the defendant, SHANE GUAY, did employ, use, persuade, induce, entice, and coerce, and

attempt to employ, use, persuade, induce, entice, and coerce, a minor, that is, Victim 1, a

person known to the Grand Jury, to engage in sexually explicit conduct for the purpose of

producing a visual depiction of such conduct, knowing and having reason to know that the

visual depiction would be transported and transmitted using any means and facility of

interstate and foreign commerce; knowing and having reason to know that such visual

depiction would be transported and transmitted in and affecting interstate and foreign

commerce; and which visual depiction was and would be produced and transmitted using
       Case 1:19-cr-00103-JLS-HKS Document 8 Filed 05/15/19 Page 2 of 9




materials that had been mailed, shipped, and transported in and affecting interstate and

foreign commerce by any means, including by computer; which visual depiction was and

would be actually transported and transmitted using any means and facility of interstate and

foreign commerce; and which visual depiction was and would be actually transported and

transmitted in and affecting interstate and foreign commerce.

       All in violation of Title 18, United States Code, Sections 2251(a) and 2251(e).


                                         COUNT 2

                                  (Enticement of a Minor)

                          The Grand Jury Further Charges That:

       On or about November 6, 2016, in the Western District of New York, and elsewhere,

the defendant, SHANE GUAY, using a facility and means of interstate and foreign

commerce, that is, the internet, did knowingly persuade, induce, entice, and coerce, and

attempt to persuade, induce, entice, and coerce, Victim 1, a person known to the Grand Jury,

an individual who had not attained the age of 18 years, to engage in sexual activity for which

any person could be charged with a criminal offense.

       All in violation of Title 18, United States Code, Section 2422(b).


                                         COUNT 3

                              (Receipt of Child Pornography)

                          The Grand Jury Further Charges That:

       On or about November 6, 2016, in the Western District of New York, and elsewhere,

the defendant, SHANE GUAY, did knowingly receive child pornography, as defined in Title

18, United States Code, Section 2256(8), that is, an image of Victim 1, a person known to the
                                              2
       Case 1:19-cr-00103-JLS-HKS Document 8 Filed 05/15/19 Page 3 of 9




Grand Jury, that had been shipped and transported using any means and facility of interstate

and foreign commerce, and that had been shipped and transported in and affecting interstate

and foreign commerce by any means, including by computer.

       All in violation of Title 18, United States Code, Sections 2252A(a)(2)(A) and

2252A(b)(1).

                                        COUNT 4

                           (Production of Child Pornography)

                         The Grand Jury Further Charges That:

       On or about November 8, 2016, in the Western District of New York, and elsewhere,

the defendant, SHANE GUAY, did employ, use, persuade, induce, entice, and coerce, and

attempt to employ, use, persuade, induce, entice, and coerce, a minor, that is, Victim 2, a

person known to the Grand Jury, to engage in sexually explicit conduct for the purpose of

producing a visual depiction of such conduct, knowing and having reason to know that the

visual depiction would be transported and transmitted using any means and facility of

interstate and foreign commerce; knowing and having reason to know that such visual

depiction would be transported and transmitted in and affecting interstate and foreign

commerce; and which visual depiction was and would be produced and transmitted using

materials that had been mailed, shipped, and transported in and affecting interstate and

foreign commerce by any means, including by computer; which visual depiction was and

would be actually transported and transmitted using any means and facility of interstate and

foreign commerce; and which visual depiction was and would be actually transported and

transmitted in and affecting interstate and foreign commerce.

       All in violation of Title 18, United States Code, Sections 2251(a) and 2251(e).
                                             3
       Case 1:19-cr-00103-JLS-HKS Document 8 Filed 05/15/19 Page 4 of 9




                                         COUNT 5

                                  (Enticement of a Minor)

                          The Grand Jury Further Charges That:

       On or about November 8, 2016, in the Western District of New York, and elsewhere,

the defendant, SHANE GUAY, using a facility and means of interstate and foreign

commerce, that is, the internet, did knowingly persuade, induce, entice, and coerce, and

attempt to persuade, induce, entice, and coerce, Victim 2, a person known to the Grand Jury,

an individual who had not attained the age of 18 years, to engage in sexual activity for which

any person could be charged with a criminal offense.

       All in violation of Title 18, United States Code, Section 2422(b).


                                         COUNT 6

                              (Receipt of Child Pornography)

                          The Grand Jury Further Charges That:

       On or about November 8, 2016, in the Western District of New York, and elsewhere,

the defendant, SHANE GUAY, did knowingly receive child pornography, as defined in Title

18, United States Code, Section 2256(8), that is, images of Victim 2, a person known to the

Grand Jury, that had been shipped and transported using any means and facility of interstate

and foreign commerce, and that had been shipped and transported in and affecting interstate

and foreign commerce by any means, including by computer.

       All in violation of Title 18, United States Code, Sections 2252A(a)(2)(A) and

2252A(b)(1).



                                              4
       Case 1:19-cr-00103-JLS-HKS Document 8 Filed 05/15/19 Page 5 of 9




                                         COUNT 7

                              (Receipt of Child Pornography)

                          The Grand Jury Further Charges That:

       On or about June 25, 2016, in the Western District of New York, and elsewhere, the

defendant, SHANE GUAY, did knowingly receive child pornography, as defined in Title 18,

United States Code, Section 2256(8), that had been shipped and transported using any means

and facility of interstate and foreign commerce, and that had been shipped and transported in

and affecting interstate and foreign commerce by any means, including by computer.

       All in violation of Title 18, United States Code, Sections 2252A(a)(2)(A) and

2252A(b)(1).


                                         COUNT 8

                              (Receipt of Child Pornography)

                          The Grand Jury Further Charges That:

       On or about April 2, 2017, in the Western District of New York, and elsewhere, the

defendant, SHANE GUAY, did knowingly receive child pornography, as defined in Title 18,

United States Code, Section 2256(8), that had been shipped and transported using any means

and facility of interstate and foreign commerce, and that had been shipped and transported in

and affecting interstate and foreign commerce by any means, including by computer.

       All in violation of Title 18, United States Code, Sections 2252A(a)(2)(A) and

2252A(b)(1).




                                             5
       Case 1:19-cr-00103-JLS-HKS Document 8 Filed 05/15/19 Page 6 of 9




                                        COUNT 9

                            (Possession of Child Pornography)

                         The Grand Jury Further Charges That:

       On or about June 5, 2018, in the Western District of New York, the defendant,

SHANE GUAY, did knowingly possess material, that is, one Acer Aspire Laptop bearing

serial number LU5DE0D1600347C6E41601, that contained an image of child pornography,

as defined in Title 18, United States Code, Section 2256(8), that involved a prepubescent

minor and a minor who had not attained 12 years of age, that had been shipped and

transported using any means and facility of interstate and foreign commerce; that had been

shipped and transported in and affecting interstate and foreign commerce by any means,

including by computer; and that had been produced using materials that had been shipped

and transported in and affecting interstate and foreign commerce by any means, including by

computer.

       All in violation of Title 18, United States Code, Sections 2252A(a)(5)(B) and

2252A(b)(2).



                                       COUNT 10

                            (Possession of Child Pornography)

                         The Grand Jury Further Charges That:

       On or about June 5, 2018, in the Western District of New York, the defendant,

SHANE GUAY, did knowingly possess material, that is, one Compaq Presario Tower

bearing serial number MXK4181PWS, that contained an image of child pornography, as

defined in Title 18, United States Code, Section 2256(8), that involved a prepubescent minor
                                             6
       Case 1:19-cr-00103-JLS-HKS Document 8 Filed 05/15/19 Page 7 of 9




and a minor who had not attained 12 years of age, that had been shipped and transported

using any means and facility of interstate and foreign commerce; that had been shipped and

transported in and affecting interstate and foreign commerce by any means, including by

computer; and that had been produced using materials that had been shipped and transported

in and affecting interstate and foreign commerce by any means, including by computer.

       All in violation of Title 18, United States Code, Sections 2252A(a)(5)(B) and

2252A(b)(2).

                                       COUNT 11

                            (Possession of Child Pornography)

                         The Grand Jury Further Charges That:

       On or about June 5, 2018, in the Western District of New York, the defendant,

SHANE GUAY, did knowingly possess material, that is, one Dell Inspiron Laptop bearing

serial number 6536C91, that contained an image of child pornography, as defined in Title 18,

United States Code, Section 2256(8), that involved a prepubescent minor and a minor who

had not attained 12 years of age, that had been shipped and transported using any means and

facility of interstate and foreign commerce; that had been shipped and transported in and

affecting interstate and foreign commerce by any means, including by computer; and that had

been produced using materials that had been shipped and transported in and affecting

interstate and foreign commerce by any means, including by computer.

       All in violation of Title 18, United States Code, Sections 2252A(a)(5)(B) and

2252A(b)(2).




                                             7
       Case 1:19-cr-00103-JLS-HKS Document 8 Filed 05/15/19 Page 8 of 9




                                         COUNT 12

                              (Possession of Child Pornography)

                            The Grand Jury Further Charges That:

       On or about June 5, 2018, in the Western District of New York, the defendant,

SHANE GUAY, did knowingly possess material, that is, one LG cellphone bearing serial

number 602CYCV0219059, that contained an image of child pornography, as defined in Title

18, United States Code, Section 2256(8), that involved a prepubescent minor and a minor

who had not attained 12 years of age, that had been shipped and transported using any means

and facility of interstate and foreign commerce; that had been shipped and transported in and

affecting interstate and foreign commerce by any means, including by computer; and that had

been produced using materials that had been shipped and transported in and affecting

interstate and foreign commerce by any means, including by computer.

       All in violation of Title 18, United States Code, Sections 2252A(a)(5)(B) and

2252A(b)(2).

                               FORFEITURE ALLEGATION

                                The Grand Jury Alleges That:

       Upon conviction of any Count of this Indictment, the defendant, SHANE GUAY,

shall forfeit to the United States any matter which contains any such visual depiction of child

pornography, which was produced, transported, mailed, shipped, or received and any and all

property, real and personal, used or intended to be used to commit or to promote the

commission of such offense, and all property traceable to such property, including but not

limited to the following:


                                              8
       Case 1:19-cr-00103-JLS-HKS Document 8 Filed 05/15/19 Page 9 of 9




            a. One (1) Acer Aspire Laptop,             bearing   serial   number
               LU5DE0D1600347C6E41601;

            b. One (1) Compaq Presario Tower, bearing serial number
               MXK4181PW3;

            c. One (1) Dell Inspiron Laptop, bearing serial number 6536C91; and

            d. One (1) LG G4              cellphone,   bearing   serial   number
               602CYCV0219059.

      All pursuant to Title 18, United States Code, Sections 2253(a)(1), 2253(a)(3), and

2428(a).


      DATED: Buffalo, New York, May 15, 2019.


                                              JAMES P. KENNEDY, JR.
                                              United States Attorney


                                        BY:   S/JEREMY V. MURRAY
                                              Special Assistant United States Attorney
                                              U.S. Attorney's Office
                                              Western District of New York
                                              138 Delaware Avenue
                                              Buffalo, New York 14202
                                              (716) 843-5831
                                              Jeremy.Murray@usdoj.gov



A TRUE BILL:

S/FOREPERSON




                                          9
